DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.

Status of Claims
Claim 1, 3, 7-8, 12-13, and 20 are pending and under examination.
Claims 2, 4-6, 9-11, and 14-19 have been canceled.

Response to Amendment
Applicants amendments to the claims received on 09/29/2021 have overcome each and every 112(b) rejection previously set forth in the Final Rejection mailed on 07/01/2021. 
Based on the amended claims and remarks received on 09/28/2021, the previous prior art rejection based on Hansen 664’ has been withdrawn and a new prior art rejection is set forth (see below).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

Claims 1, 3, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 2008/0072664; already of record – hereinafter “Hansen 664’”), in view of Klingelhoefer et al. (US 2017/0227565; hereinafter “Klingelhoefer”), and further in view of Hansen et al. (WO 2016/191646 – already of record; where US 2018/0284146 – already of record; is used as the corresponding document; herein after referred to as Hansen ‘146).

Regarding claim 1, Hansen 664’ discloses a dispensing system (Hansen 664’; fig. 1, #1, [0041]) comprising: 
an automatic dispensing machine configured to perform dispensing operations (Hansen 664’; figs. 1, 8, & 9, #100, [0043-0045, 0070]); and 
at least one controller configured to acquire measured data of concentration of a matter included in content of containers from a measuring instrument configured to measure properties of the content, acquire a target amount of matter included in the content (Hansen 664’ discloses a control device 300 in communication with a measuring instrument 200 [0048], the sensor 200 being configured to measure a concentration of particles suspended in a sample container 10; figs. 8 & 9, Step 805, [0046, 0070, 0074].  The apparatus comprised of a plurality of containers 10 in a rack 50 [0047], which are measured sequentially; fig. 8, Step 815, [0080]), 
calculate a dispensing amount of the content such that the matter extracted from each of the containers is equal to the target amount of matter, based on the measured data and the target amount of matter (Hansen 664’ discloses calculating an amount of diluent to be added to each sample container 10 and/or an amount of sample to be removed from each sample container 10 to achieve a target turbidity based on the measured turbidity; figs. 8 & 9, Step 806, [0049, 0070, 0075]), and 

wherein the other containers include a first container into which a single-amount of the dispensing amount of the content is dispensed (Hansen 664’ discloses dispensing the determined amount of sample from each of the sample containers 10 into a first container 20; fig. 8, Step 813, [0078]) and 
wherein the automatic dispensing machine comprises a pipette (Hansen ‘664 teaches the fluidics system 100 comprises one or more fluidics heads 425, 435 and/or automated pipettor; [0044-0045, 0050-0051, 0065]).
Hansen 664’ does not disclose a second container into which an N-fold amount of the dispensing amount of the content is dispensed, control the automatic dispensing machine to perform the first dispensing operation that dispenses the single-amount of the dispensing amount of the content from the 3Attorney Docket No.: YSK-P0283Patentcontainers into the first container and dispenses the N-fold amount of the dispensing amount of the content from the containers into the second container, and control the automatic dispensing machine to perform a second dispensing operation that dispenses the content as much as 1/N of a total amount of the second container into the first container
However, Klingelhoefer teaches the analogous art of an automated dispensing machine configured to perform dispensing operations (Klingelhoefer; figs. 1 & 2, #11, #12, #13, [0055-0056, 0060]) comprising a pipette (Klingelhoefer; [0055]), at least one controller (Klingelhoefer; [0055]), containers comprising content (Klingelhoefer; fig. 1, #1, #4, [0057, 0060]), and other containers (Klingelhoefer; fig. 1, #2, #3, #5, [0056, 0060]), wherein the controller is configured to control the automated dispensing machine to perform a first dispensing operation that dispenses the content from the containers into other containers based on a dispensing amount 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the automatic dispensing machine of Hansen 664’ to further include a second container into which an N-fold amount of the dispensing amount of the content is dispensed, and to modify the at least one controller to be configured to control the automatic dispensing machine to perform the first dispensing operation that dispenses the single-amount of the dispensing amount of the content from the 3Attorney Docket No.: YSK-P0283Patentcontainers into the first container and dispenses the N-fold amount of the dispensing amount of the content from the containers into the second container, and control the automatic dispensing machine to perform a second dispensing operation that dispenses the content as much as 1/N of a total amount of the second container into the first container, as taught by Klingelhoefer, because Klingelhoefer teaches the automatic dispensing machine configured to 
Modified Hansen 664’ does not teach wherein the at least one controller is configured to determine whether a minimum value in a capacity range in which the pipette can perform absorption is less than or equal to the dispensing amount, when the minimum value is less than or equal to the dispensing amount and when the minimum value is larger than the dispensing amount, 
However, Hansen ‘146 teaches the analogous art of a dispensing system (Hansen ‘146; fig. 2, #1000, [0146]) comprising an automatic dispensing machine comprising a pipette (Hansen 146’; fig. 2, #40, #46, [0215, 0253]) and at least one controller (Hansen ‘146; fig. 3, [0024-0028, 0176]) wherein the at least one controller is configured to determine whether a minimum value in a capacity range in which the pipette can perform absorption is less than or equal to the dispensing amount, and when minimum value is larger than the first dispensing amount (Hansen ‘146 teaches a pipette 46 that is uses a 50 µl pipette and 1 ml pipettes, wherein the 50 µl pipettes are used for colony pickup from tube 82 and the 1 ml pipette is used to inoculate the container for antibiotic susceptibility testing AST; [0253].  In the case where the dispensing operation includes colony pickup, the controller determines a capacity range of less than or equal to 50 µl should be used and in the case of inoculation of the container for testing AST, the controller determines a capacity range of 1 ml should be used.  Therefore the controller determines a capacity range in which absorption is less than or equal to the dispensing amount based on a first case in which 50 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the at least one controller configured to control the automatic dispensing machine to perform the dispensing operations that dispenses the content separately into other containers of modified Hanson to further include the configuration that determines whether a minimum value in a capacity range in which the pipette can perform absorption is less than or equal to the first dispensing amount and perform the dispensing operation depending on one case in which the minimum value is less than or equal to the first dispensing amount or another case in which the minimum value is larger than the first dispensing amount, as taught by Hanson ‘146, because Hanson ‘146 teaches that the controller configured to determine whether a minimum value in a capacity range in which the pipette can perform absorption is less than or equal to the first dispensing amount and performs the dispensing operation depending on one case in which the minimum value is less than or equal to the first dispensing amount or another case in which the minimum value is larger than the first dispensing amount is a configuration that provides the additional benefit of allowing the automatic dispensing machine to perform two distinct tasks such as a first task of colony pickup from a tube and a second task of inoculation of the tube for AST testing; [0253].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Henson ‘664 and Henson ‘146 both teach a dispensing system (Hansen ‘146; fig. 2, #1000, [0146]) comprising an automatic dispensing machine comprising a pipette (Hansen 146’; fig. 2, #40, #46, [0215, 0253]) and a controller (Hansen ‘146; fig. 3, [0024-0028, 0176]).

Regarding claim 3, modified Hansen 664’ teaches the dispensing system according to claim 1 above, 
and/or an amount of the preliminary sample to be removed from the sample container 10 to an associated testing container 20 in order to prepare a sample having a selected turbidity based on the relationship of measured turbidity [0044, 0049].  Specifically, Hansen 664’ teaches a method for determining an overall dilution scheme that includes removing a target amount of sample from the sample container 10 prior to adding diluent to avoid any overflow from the sample container 10 using the control device in communication with the sensor device 200; fig. 8, #806, #806, [0070, 0075-0076] wherein the diluent method is performed in order to achieve a target level of dilution corresponding to a selected concentration of particles in the sample; [0076]).  

Regarding claim 20, Hansen 664’ teaches a dispensing method for controlling an automatic dispensing machine to perform dispensing operations (Hansen 664’; fig. 8 [0070]), comprising: 
acquiring measured data of concentration of a matter included in content of containers from a measuring instrument configured to measure the properties of the content (Hansen 664’ discloses a control device 300 in communication with a measuring instrument 200 [0048], the sensor 200 being configured to measure a concentration of particles suspended in a sample container 10; figs. 8 & 9, Step 805, [0046, 0070, 0074].  The apparatus comprised of a plurality of containers 10 in a rack 50 [0047], which are measured sequentially; fig. 8, Step 815, [0080]); 

calculating a dispensing amount of the content such that the matter extracted from each of the containers is equal to the target amount of matter, based on the measured data and the target amount of matter (Hansen 664’ discloses calculating an amount of diluent to be added to each sample container 10 and/or an amount of sample to be removed from each sample container 10 to achieve a target turbidity based on the measured turbidity; figs. 8 & 9 , Step 806, [0049, 0070, 0075]), and 
controlling the automatic dispensing machine to perform a first dispensing operation that dispenses the content from the containers into other containers based on the dispensing amount (Hansen 664’ discloses adding the determined amount of diluent to each sample container 10 and/or removing the determined amount of sample from each sample container 10 to an associated testing container 20; fig. 8, Step 807, Step 813, [0044, 0051, 0070, 0076, 0078]),6Attorney Docket No.: YSK-P0283Patent 
wherein the other containers include a first container into which a single-amount of the dispensing amount of the content is dispensed (Hansen 664’ discloses dispensing the determined amount of sample from each of the sample containers 10 into a first container 20; fig. 8, Step 813, [0078]), 
wherein the automatic dispensing machine comprises a pipette (Hansen ‘664 teaches the fluidics system 100 comprises one or more fluidics heads 425, 435 and/or automated pipettor; [0044-0045, 0050-0051, 0065]).
Hansen 664’ does not disclose a second container into which an N-fold amount of the dispensing amount of the content is dispensed, wherein the dispensing method further comprises controlling the automatic dispensing machine to perform the first dispensing operation that dispenses the single-amount of the dispensing amount of the content from the 3Attorney Docket No.: YSK-P0283Patentcontainers into the 
However, Klingelhoefer teaches the analogous art of a dispensing method for controlling an automatic dispensing machine to perform dispensing operations (Klingelhoefer; figs. 1 & 2, #11, #12, #13, [0055-0056, 0060]) comprising a pipette (Klingelhoefer; [0055]), at least one controller (Klingelhoefer; [0055]), containers comprising content (Klingelhoefer; fig. 1, #1, #4, [0057, 0060]), and other containers (Klingelhoefer; fig. 1, #2, #3, #5, [0056, 0060]), wherein the controller is configured to control the automated dispensing machine to perform a first dispensing operation that dispenses the content from the containers into other containers based on a dispensing amount (Klingelhoefer teaches pipetting process 11 aliquots 300 microliters of liquid from container 1 into vessel 2 [0056], and pipetting process 13 aliquots 50 microliters of liquid from container 4 into vessel 5 [0060]), wherein the other containers include a first container into which a single-amount of the dispensing amount of the content is dispensed (Klingelhoefer teaches the pipetting processes 12, 13 include first containers 3, 5 which 50 microliters of the content is dispensed; figs. 1 & 2, #3, #5, [0058, 0060]) and a second container into which an N-fold amount of the dispensing amount of the content is dispensed (Klingelhoefer teaches pipetting process 11 includes a second container 2 into which 300 microliters of the content is dispensed; fig. 1, #2, [0056].  The examiner notes that 300 microliters is an N-fold amount where N=6), the method further comprises controlling the automatic dispensing machine to perform the first dispensing operation that dispenses the single-amount of the dispensing amount of the content from the container into the first container (Klingelhoefer; fig. 2, Process 13, [0060]), and control the automatic dispensing machine to perform a second dispensing operation that dispenses the content as much as 1/N of the total amount of the second container into the first container 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the an automatic dispensing machine of Hansen 664’ to further include a second container into which an N-fold amount of the dispensing amount of the content is dispensed, and to modify the dispensing method for controlling an automatic dispensing machine to control the automatic dispensing machine to perform the first dispensing operation that dispenses the single-amount of the dispensing amount of the content from the 3Attorney Docket No.: YSK-P0283Patentcontainers into the first container and dispenses the N-fold amount of the dispensing amount of the content from the containers into the second container, and control the automatic dispensing machine to perform a second dispensing operation that dispenses the content as much as 1/N of a total amount of the second container into the first container, as taught by Klingelhoefer, because Klingelhoefer teaches the dispensing method for controlling an automatic dispensing machine configured to perform the first dispensing operation and the second dispensing operation into the other containers provides a method for processing a sample in an automated analysis machine which facilitates a comparison of analysis results of analyses, independent of whether the analyses were carried out with aliquoting or without aliquoting; [0011]).  One of ordinary skill in the art would have expected this modification would have been performed with a reasonable expectation of success since Hansen 664’ and Klingelhoefer both teach an automated dispensing machine configured to perform dispensing operations based on a dispensing amount.
Modified Hansen 664’ does not teach determining whether a minimum value in a capacity range in which the pipette can perform absorption is less than or equal to the dispensing amount, when the minimum value is less than or equal to the dispensing amount and when the minimum value is larger than the dispensing amount, 
However, Hansen ‘146 teaches the analogous art of an automatic dispensing machine to perform dispensing operations (Hansen ‘146; fig. 2, #1000, [0146]) comprising a pipette (Hansen 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method for controlling an automatic dispensing machine to perform dispensing operations that dispenses the content separately into other containers of modified Hanson 664’ to further include the configuration that determines whether a minimum value in a capacity range in which the pipette can perform absorption is less than or equal to the first dispensing amount and perform the dispensing operation depending on one case in which the minimum value is less than or equal to the first dispensing amount or another case in which the minimum value is larger than the first dispensing amount, as taught by Hanson ‘146, because Hanson ‘146 teaches that the controller configured to determine whether a minimum value in a capacity range in which the pipette can perform absorption is less than or equal to the first dispensing amount and performs the dispensing operation depending on one case in which the minimum value is less than or equal to the first dispensing amount or another case in which the minimum value is larger than the first dispensing amount is a configuration that provides the additional benefit of allowing the automatic .

Claims 7-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen 664’, in view of Klingelhoefer, view of Hansen, and further in view of Ingenhoven et al. (US 2004/0050866; hereinafter “Ingenhoven”).

Regarding claims 7 and 12, modified Hansen 664’ teaches the dispensing system according to claims 1 and 3 above. 4Attorney Docket No.: YSK-P0283Patent
Modified Hansen 664’ does not teach the containers comprise a plurality of wells of a microplate.  
However, Ingenhoven teaches the analogous art of an automatic dispensing machine (Ingenhoven; fig. 1, #1, [0028]) and containers wherein the container comprise a plurality of wells of a microplate (Ingenhove; [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the containers of modified Hansen 664’ with the containers comprising a plurality of wells of a microplate, as taught by Ingenhoven, because Ingenhoven teaches the sample volume required to fill high-density microplates may be reduced as well as the time consumed during dispensing and/or transferring samples; [0061]). One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success 

Regarding claims 8 and 13, modified Hansen 664’ teaches the dispensing system according to claims 7 and 12 above, 
wherein the at least one controller is configured to store an execution result of the dispensing operations for each of the plurality of wells (The modification of the containers to comprise a plurality of wells of a microplate has previously been discussed in claims 7 and 12 above.  Hansen 664’ further teaches the controller device 300 comprises a storage device for storing selected turbidity levels, standards or calibration turbidity levels, and/or selected volumes; [0048], that is configured to store the concentration of the preliminary sample in the controller device; [0073]).  

Response to Arguments
Applicants arguments on pages 8-10 of their remarks towards the 112(b) rejections set forth in the Final Rejection mailed on 07/01/2021 were found persuasive and the 112(b) rejections previously set forth have been withdrawn.

Applicants arguments on pages 10-18 towards the prior art rejection have been considered but are moot because the arguments are towards the amended claims and do not apply to the current grounds of rejection. However, because the examiner is using the same prior art in the rejection, then the examiner will address applicant's remarks in order to promote compact prosecution.  Applicants argue on page 12 that Hansen 664’ does not disclose all of the limitations recited in the amended claims.  Specifically, on page 14, applicants argue that Hansen 664’ does not disclose or suggest the advantageous features in which the dispensing destination is divided depending on whether the dispensing amount falls within, or falls outside, the capacity 

Applicant(s) further argue on pages 14-15 of their remarks towards the previously pending claim 5 that Hansen 664’ does not teach or suggest at least one controller configured to determine whether a minimum value in a capacity range in which the pipette can perform absorption is less than or equal to the dispensing amount, control the automatic dispensing machine to perform the first dispensing operation that dispenses the single-amount of the dispensing amount of the content from the containers into the first container when the minimum value is less than or equal to the dispensing amount and dispenses the N-fold amount of the dispensing amount of the content from the containers into the second container when the minimum value is larger than the dispensing amount, and control the automatic dispensing machine to perform a second dispensing operation that dispenses the content as much as 1/N of a total amount of the second container into the first container, as recited in amended claims 1 and 20.  The Examiner agrees with Applicant(s) arguments and notes that the arguments are directed towards the amend claim language and do not apply to the current grounds of rejection.  Furthermore, the prior art rejection 

Applicant(s) argue on pages 15-16 of their remarks towards the previously pending claim 6 that Hansen 664’ does not teach or suggest at least one controller that is configured to determine whether a minimum value in a capacity range in which the pipette can perform absorption is less than or equal to the dispensing amount, control the automatic dispensing machine to perform the first dispensing operation that dispenses the single-amount of the dispensing amount of the content  from the containers into the first container when the minimum value is less than or equal to the dispensing amount and dispenses the N-fold amount of the dispensing amount of the content from the containers into the second container when the minimum value is larger than the dispensing amount, and control the automatic dispensing machine to perform a second dispensing operation that dispenses the content as much as I/N of a total amount of the second container into the first container, as recited in amended claims 1 and 20.  The Examiner agrees with Applicant(s) arguments and notes that the arguments are directed towards the amend claim language and do not apply to the current grounds of rejection.  Furthermore, the prior art rejection based on Hansen 664’ has been withdrawn and a new prior art rejection has been set forth which the examiner contends does teach the amended language.

Applicants further argue on pages 16-17 of their remarks that Hansen 146’ does not supplement the above noted deficiencies since Hansen does not teach or suggest at least one controller that is configured to determine whether a minimum value in a capacity range in which the pipette can perform absorption is less than or equal to the dispensing amount, control the automatic dispensing machine to perform the first dispensing operation that dispenses the single-amount of the dispensing amount of the content from the containers into the first container when the minimum value is less than or equal to the dispensing amount and dispenses the N-fold 

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Ingenhoven (US 2002/0131903) discloses an automatic dispensing machine that dispense into a multiwell plate comprising a plurality of wells.
Uchida (US 5,772,962) discloses a delivery station having a capacity for a plurality of reactions vessels and a deliver means which, after having delivered sample and diluting solutions into a first reaction vessel, transfers a part of a diluted sample from the first reaction vessel to a second reaction vessel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        


/Benjamin R Whatley/Primary Examiner, Art Unit 1798